In an action brought by the plaintiff to recover damages for personal injuries sustained in a swimming pool operated by the appellant, in which plaintiff had judgment for $3,184.35, judgment affirmed, with costs. Lazansky, P. J., Young, Carswell and Taylor, JJ., concur; Hagarty, J., dissents and votes for reversal and the dismissal of the complaint. In any event the appellant was entitled to the charge as requested at folio 310. That request was specific and was not fully covered in the main charge.